PER CURIAM.
Epitomized Opinion
Error to the U. S. District Court for western division of northern district of Ohio. Criminal prosecution of U. S. against E. and L Rothlisberger for having- in their possession with knowledge, property which had been stolen while in interstate transportation. The Rothlisbergers were convicted and prosecuted error on the ground of an invalid search, warrant. The search warrant identified the property to be searched only by giving street and erroneous number. The building searched, 121 Hay St., was a single family residence occupied by Rothlisberger family and owned by the mother, and L. Rothlisberger, the person named in the warrant, who was an adult son living with his mother. Warrant gave number as 123, but there was no evidence to show there was any building number 123 or that there was any doubt as to the house intended. The Circuit Court of Appeals in affirming judgment of Judge Killits held:
1. A search warrant which describes premises to be searched only by street and number, which number is not exactly that of premises searched, and which means a person who is neither householder or owner of premises searched but member of owner’s famimly, is not invalid and evidence secured thereby is admissible.